Citation Nr: 1635184	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1987 to June 1993, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2014, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's file on Virtual VA.  

In an April 2015 decision, in pertinent part, the Board denied service connection for sleep apnea.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Partial Remand (JMR).  In the February 2016 Order, the Court remanded the Board's April 2015 decision denying service connection for sleep apnea back to the Board for compliance with instructions provided in the JMR.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In March 2014, the Veteran testified at a Videoconference Board hearing before a VLJ.  In March 2016, the Veteran was advised that the VLJ who presided at the March 2014 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In March 2016, the Veteran notified the Board that he wishes to appear for an additional in-person hearing at the local VA Regional Office (Travel Board hearing).  Therefore, a Travel Board hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person); see also 38 C.F.R. § 20.704 (a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issue of service connection for sleep apnea.  Send notice of the scheduled hearing to the Veteran and the representative in accordance with 38 C.F.R. § 20.704 (b) (2015), a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




